Holmes, J.
Both parties agree that the certificate of the city clerk upon the original mortgage from Hall to Joy, that it had been recorded, was conclusive, and could not be impeached by proof of a discrepancy between the copy in the registry and the original. Ames v. Phelps, 18 Pick. 314. Fuller v. Cunningham, 105 Mass. 442. Adams v. Pratt, 109 Mass. 59. Chapin v. Kingsbury, 138 Mass. 194, 196. They also agree that it is to be “ considered as recorded at the time when left for the purpose in the clerk’s office.” Gen. Sts. e. 151, § 3 (Pub. Sts. c. 192, § 4). It may be doubtful whether more need be said to show that the ruling of the court below was wrong. But, if the meaning was that the plaintiff was not bound to take notice of the mortgage because the original instrument was dated November 29, 1874, (seemingly by mistake for 1873,) and this date was subsequent to the time of recording it, and also to the execution and recording of the mortgage assigned to, the plaintiff, we are of opinion that the ruling was none the less erroneous. The plaintiff, being chargeable with notice that the mortgage was recorded, was chargeable with notice that it had been delivered. See Fowler v. Merrill, 11 How. 375, 394; S. C. Hemp. 563, 616. It would be going rather far to say that, under these circumstances, — and *119notwithstanding the fact that the registry copy bore a date earlier than that of the mortgage held by him, and that the mortgage notes seem also to have been dated 1873, — the plaintiff was to be regarded as having read the original mortgage, but not the notes, and as having had the right to assume, and as having assumed, that the date which it bore was the date intended by the parties. See Parke v. Neeley, 90 Penn. St. 52. But, even if we give the plaintiff the benefit of these fictions, postdating the mortgage did not prevent its operating at once when delivered, and the plaintiff therefore had notice that the mortgage had created a present charge upon the property, and that the date could only be material, if at all, as fixing the time for payment of the debt secured. See further, Stonebreaker v. Kerr, 40 Ind. 186; Partridge v. Swazey, 46 Maine, 414.

Case to stand for trial.